Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a quantum random number generator comprising, among other things, a pulse signal based random number converter that generates a first random number, a reaction cell location based random number converter that generates a second random number, and a random number combiner that generates a third random number based on the first and second random numbers, wherein a random number generation (RNG) bit rate of the random number combiner is greater than a RNG bit rate of the pulse signal based random number converter. Claim 14 is directed to a quantum random number generator comprising, among other things, a signal processor that generates a third random number based on the first array signal and the second array signal by generating a first random number at a first Random Number Generation (RNG) bit rate, generating a second random number, and generating the third random number at a second RNG bit rate based on the first and second random numbers, wherein the second RNG bit rate is greater than the first RNG bit rate. Claim 9 is directed to a method of operating the quantum random number generator comprising, among other things, generating a first random number at a first random number generation (RNG) bit rate, generating a second random number, and generating a third random number at a second RNG bit rate based on the first and second random numbers, wherein the second RNG bit rate is greater than the first RNG bit rate. 
The primary reason for allowance is the concept of generating the third random number at a greater bit rate than the random number generation bit rate of the first random number.
Pavesi, Edelkind, and Stipcevic are the closest prior art found. Pavesi discloses a quantum random number generator that includes an array of detectors configured to detect the arrival time of a photon incident on each detector and also to identify on which detector detects the photon, and a signal processor that generates a random binary sequence based on the detected arrival times. On the 
Claims 2-4, 7-8, 12-13, 15-18, and 20-23 are allowed for at least the same reasons as claims 1, 9, and 14 respectively by reason of dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182